NUMBER 13-22-00299-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


STEVEN TYRONE RUSSELL,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 25th District Court
                        of Gonzales County, Texas.


                                       ORDER

    Before Chief Justice Contreras and Justices Longoria and Silva
                          Order Per Curiam

      Before the Court is appellant’s pro se motion for access to the clerk’s record and

reporter’s record. On November 14, 2022, appellant’s counsel filed an Anders brief, and

appellant has been unable to examine the record in order to file a pro se brief.

      Accordingly, we grant appellant’s motion, and it is hereby ordered that the trial

court ensure that appellant has the opportunity to fully examine the clerk’s record and
reporter’s record on or before fifteen (15) days from the date this order issues. It is further

ordered the trial court notify this Court as to the date upon which the clerk’s record and

reporter’s record were made available to appellant. See Kelly v. State, 436 S.W.3d 313

(Tex. Crim. App. 2014).

       Furthermore, appellant shall have thirty (30) days from the day the clerk’s record

and reporter’s record are first made available to him to file his pro se brief with this Court.

The State shall have twenty days thereafter to file its response, if any.

                                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
9th day of December, 2022.




                                              2